Title: From Hannah Phillips Cushing to Abigail Smith Adams, 20 June 1811
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



Scituate June 20th. 1811

I have not been unmindful of you my Dear Friend, nor of each member of your worthy family since leaving your hospitable Mansion, where christian graces adorn the possessors. My delay in writing in hopes of sending the promised Receipt has been in vain, for it has been to no purpose that I have repeatedly searched for it. However I do not regret it so much as I otherwise should do as the Root will not be efficacious till October. It is my intention to write to Mrs Phillips as soon as we hear of her being in Weathersfield, where she will pass some time, & request her to call on Mr Williams for particular directions. In the mean time it would be best to write to Mrs Smith that She may mark the long narrow leaf dock root, so that it may be easily known in Octor. Please to offer my best regards to her My heart would be delighted to find that the root proved as efficacious to her, as it did to Mr Williams, whose Cancer was in his Neck, & was judged incurable at the time he began with the root. Should Mrs Smith visit Quincy, I hope She will come to see us, at any rate I should be much disappointed to have her return without my seeing her. I hope Mr J Adams has recovered from his disaster ere this. My regards to him & Mrs Adams I despair of the pleasure of seeing then here. Miss Smith engaged to come with you. Mrs C Adams & Susan I make great dependance upon also. William Bowers can go in the Phaeton for two of the ladees at any time, when they will come. heretofore I wished to see Mrs A as a connexion of yours, but now my desire arises from more intimate acquaintance with her; & a change of Scene may not be unpleasant to her. I reflect upon my visit at Quincy with much satisfaction, & esteem it a fortunate event in having the pleasure of meeting Mrs Pebody there, to whome remember me with affection & love, when you write. Yesterday we were rejoiced by seeing Mr Henry Bowers return from Canton It is near three years since we had seen him. He is my Sisters oldest son. Thus our hearts are permitted to be cheered one day, & another are bowed down in heaviness, by the departure of a dear Friend. May mercies draw & afflictions drive us dearer to the great God of all mercies is the prayer of your truely / Affectionate
H CushingMy Sisters unites with me in respects to you, & the President, & in kind regards to all the family.
H C.